EXHIBIT "A"
Case 6:20-cv-01174-ACC-EJK Document 21 Filed 09/24/20 Page 1 of 8 PagelD 448

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UROGYNECOLOGY SPECIALIST OF
FLORIDA LLC,

Plaintiff,

Vv. Case No: 6:20-cv-1174-Orl-22EJK

SENTINEL INSURANCE COMPANY,
LTD.,

Defendant.

 

ORDER

This cause comes before the Court on the Motion to Dismiss filed by Defendant Sentinel
Insurance Company, LTD. (Doc. 6). Plaintiff Urogynecology Specialist of Florida, LLC filed a
Response in Opposition (Doc. 16) and Sentinel filed a Memorandum in Support of its Motion
(Doc. 19). For the following reasons, the Motion will be denied.

I. BACKGROUND!

The dispute in this case arises from an insurance contract and the alleged breach of that
contract. Sentinel issued Plaintiff an all-risk insurance policy? (“the Policy”) to cover its
gynecologist practice for the period of June 19, 2019 to June 19, 2020. (Doc. 5-1). In early March
2020, the Governor of Florida issued an executive order declaring a state of emergency in Florida
due to the COVID-19 pandemic. See Mauricio Martinez, DMD, P.A. v. Allied Ins. Co. of Am., No.
2:20-cv-00401-FTM-66NPM, 2020 WL 5240218, at *1 (M.D. Fla. Sept. 2, 2020). As a result of
the nationwide and ongoing pandemic, Plaintiff was forced to close its doors for a period of time

in March 2020 and could not operate as intended. (Doc. 1-1 at J 13-15). While Plaintiff's business

 

1 For the purposes of this Motion, the Court will consider as true all of the allegations in Plaintiff's

Complaint.
? Plaintiff is a named insured under Policy No. 21 SBA BX5636. (Doc. 1-1 at J 18).
Case 6:20-cv-01174-ACC-EJK Document 21 Filed 09/24/20 Page 2 of 8 PagelD 449

was shut down, Plaintiff suffered numerous losses including loss of use of the insured property,
loss of business income, and loss of accounts receivable. (id. at J 12). Plaintiff also incurred

additional business expenses to minimize the suspension of the business and continue its

operations. (/d. at § 15).

Plaintiff notified Sentinel of its losses associated with the medical office closing due to the
ongoing pandemic and Sentinel denied coverage. (Id. at § 20-23). As a result, Plaintiff filed this
suit in the Ninth Judicial Circuit, in and for Orange County, Florida on June 2, 2020. (Doc. 1). The
relevant Policy provisions upon which Plaintiffs suit relies are as follows:

A. COVERAGE

We will pay for direct physical loss of or physical damage to Covered Property at
the premises described in the Declarations (also called “scheduled premises” in this
policy) caused by or resulting from a Covered Cause of Loss.

3. Covered Causes of Loss
RISKS OF DIRECT PHYSICAL LOSS unless the loss is:
a. Excluded in Section B., EXCLUSIONS; or
b. Limited in Paragraph A.4. Limitations; that follow.

5. Additional Coverages

o. Business Income

(1) We will pay for the actual loss of Business Income you sustain
due to the necessary suspension of your “operations” during the
“period of restoration”. The suspension must be caused by a direct
physical loss of or physical damage to property at the “scheduled
premises”, including personal property in the open (or in a vehicle)
within 1,000 feet of the “scheduled premises”, caused by or resulting
from a Covered Cause of Loss.

p. Extra Expense
(1) We will pay reasonable and necessary Extra Expense you incur
during the “period of restoration” that you would not have incurred

a
Case 6:20-cv-01174-ACC-EJK Document 21 Filed 09/24/20 Page 3 of 8 PagelD 450

if there had been no direct physical loss or physical damage to
property...

q. Civil Authority
(1) This insurance is extended to apply to the actual loss of Business
Income you sustain when access to your “scheduled 7 premises” is
specifically prohibited by order of a civil authority as the direct
result of a Covered Cause of Loss to property in the immediate area
of your “scheduled premises”.

6. Coverage Extensions

a. Accounts Receivable
(1) You may extend the insurance that applies to your Business
Personal Property, to apply to your accounts receivable.

We will pay for:

(a) All amounts due from your customers that you are unable
to collect;
(b) Interest charges on any loan required to offset amounts
you are unable to collect pending payment of these amounts;
(c) Collection expenses in excess of your normal collection
expenses that are made necessary by the physical loss or
physical damage; and
(d) Other reasonable expenses that you incur to reestablish
your records of accounts receivable.

(Doc. 5-1 at 36-48).

In Count I, Plaintiff asserts a claim for breach of contract for failure to adequately
reimburse Plaintiff for its losses. (Doc. 1-1 at § 24). In Count II, Plaintiff seeks a declaration of the
parties’ rights under the insurance contract. (Jd. at { 30). Sentinel was served on June 4, 2020, and
timely removed to this Court on July 1, 2020. (/d.). Sentinel alleged in its Notice of Removal that

this Court has subject matter jurisdiction based on diversity of citizenship pursuant to 28 U.S.C. §

1332; the Notice of Removal stated that (1) Sentinel is a foreign corporation and citizen of

3 3%
Case 6:20-cv-01174-ACC-EJK Document 21 Filed 09/24/20 Page 4 of 8 PagelD 451

Connecticut, (2) all members of Plaintiff's LLC are citizens of Florida, and (3) Plaintiffs claims
supported a conclusion that damages were in excess of $75,000. (Doc. 1 at 2-6).
II. LEGAL STANDARD

When deciding a motion to dismiss based on failure to state a claim upon which relief can
be granted, the court must accept as true the factual allegations in the complaint and draw all
inferences derived from those facts in the light most favorable to the plaintiff. Randall v. Scott,
610 F.3d 701, 705 (11th Cir. 2010). “Generally, under the Federal Rules of Civil Procedure, a
complaint need only contain ‘a short and plain statement of the claim showing that the pleader is
entitled to relief.’” Jd. (quoting Fed. R. Civ. P. 8(a)(2)). However, the plaintiff's complaint must
provide “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citing Twombly, 550 U.S. at 556). Thus, the Court
is not required to accept as true a legal conclusion merely because it is labeled a “factual allegation”
in the complaint; it must also meet the threshold inquiry of facial plausibility. Jd.

Iii, ANALYSIS

Sentinel moves to dismiss Plaintiff's Complaint arguing that the plain language of the
policy excludes coverage for Plaintiff's losses. Specifically, Sentinel argues that the Policy
expressly excludes losses caused by a virus. Plaintiff responds that the Policy is ambiguous, and
any ambiguity should be read in favor of coverage.

A, Breach of Insurance Contract

The issues surrounding whether insurance policy virus exclusions apply to losses caused

by COVID-19 are novel and complex. Courts considering these issues have applied basic contract

-4-
Case 6:20-cv-01174-ACC-EJK Document 21 Filed 09/24/20 Page 5 of 8 PagelD 452

principles to determine whether such virus-related clauses exclude coverage. See Mauricio
Martinez, DMD, P.A., 2020 WL 5240218, at *2 (analyzing virus exclusions under state law
contract interpretations); see also Turek Enterprises, Inc., v. State Farm Mutual Automobile Ins.
Co., No. 20-11655, 2020 WL 5258484, at *5 (E.D. Mich. Sept. 3, 2020) (same); JOE, LIC v.
Travelers Indem. Co. of Connecticut, No. 2:20-cv-04418-SVW-AS, 2020 WL 5095587, at *4
(C.D. Cal. Aug. 28, 2020) (same).

In Florida, to state a claim for breach of contract, a plaintiff must allege “(1) the existence
of a contract, (2) a breach of the contract, and (3) damages resulting from the breach.” Beck v.
Lazard Freres & Co., LLC, 175 F.3d 913, 914 (11th Cir. 1999). Here, Plaintiff alleges that Sentinel
breached the insurance contract by failing to pay for covered losses. Sentinel argues that the plain
language of the insurance contract excludes coverage for the cause of Plaintiff's loss. Sentinel
relies on the following language from the Policy under the “Limited Fungi, Bacteria or Virus
Coverage” provision which states that Sentinel

will not pay for loss or damage caused directly or indirectly by any of the following.

Such loss or damage is excluded regardless of any other cause or event that

contributes concurrently or in any sequence to the loss:

(1) Presence, growth, proliferation, spread or any activity of “fungi,” wet rot, dry
rot, bacteria or virus.

(2) But if “fungi,” wet rot, dry rot, bacteria or virus results in a “specified cause of
loss” to Covered Property, we will pay for the loss or damage caused by that
“specified cause of loss.”

(Doc. 5-1 at 141).

Under Florida law, the “construction of an insurance policy is a question of law for the
court.” U.S. Fire Ins. Co. v. J.S.U.B., Inc., 979 So. 2d 871, 877 (Fla. 2007). “The scope and extent
of insurance coverage is determined by the language and terms of the policy.” Ernie Haire Ford,
Inc. v. Universal Underwriters Ins. Co., 541 F. Supp. 2d 1295, 1298 (M.D. Fla. 2008) (quoting

Bethel v. Sec. Nat’l Ins. Co., 949 So. 2d 219, 222 (Fla. 3d DCA 2006)). An insurance policy is a

a5.
Case 6:20-cv-01174-ACC-EJK Document 21 Filed 09/24/20 Page 6 of 8 PagelD 453

contract that is construed according to its plain meaning. Garcia v. Fed. Ins. Co., 969 So. 2d 288,
291 (Fla. 2007). When construing the plain meaning of phrases in an insurance contract, Florida
courts “may consult references commonly relied upon to supply the accepted meanings of words.”
Id. (relying on Merriam Webster’s Collegiate Dictionary to supply the plain meaning of language
in an insurance contract). Finally, the Florida Statutes provide, “Every insurance contract shall be
construed according to the entirety of its terms and conditions as set forth in the policy.” Fla. Stat.
§ 627.419.

Sentinel argues that the unambiguous policy terms exclude coverage for any losses caused
by a virus, including COVID-19. Plaintiff argues that ambiguity in the insurance policy requires
the Court to construe the Policy in favor of coverage. Policy language is ambiguous if it “is
susceptible to more than one reasonable interpretation, one providing coverage and another
limiting coverage.” Garcia, 969 So. 2d at 291 (citing Auto-Owners Ins. Co. v. Anderson, 756 So.
2d 29, 34 (Fla. 2000)). “A provision is not ambiguous simply because it is complex or requires
analysis.” Jd. In addition, “[t]he fact that both sides ascribe different meanings to the language
does not mean the language is ambiguous.” Kipp v. Kipp, 844 So. 2d 691, 693 (Fla. 4th DCA
2003). An ambiguity exists only if a “genuine inconsistency, uncertainty, or ambiguity in meaning
.. remains after the application of the ordinary rules of construction.” Am. Strategic Ins. Co. v.
Lucas-Solomon, 927 So. 2d 184, 186 (Fla. 2d DCA 2006) (internal quotation marks omitted).

Here, several arguably ambiguous aspects of the Policy make determination of coverage
inappropriate at this stage. Notably, the Policy provided does not exist as an independent
document. For example, the “Limited Fungi, Bacteria or Virus Coverage” section of the Policy
(Doc. 5-1 at 141) starts by stating that it modifies certain coverage forms. Those forms are not
provided in the Policy itself, nor were they provided to the Court. Additionally, the second

paragraph states that the virus exclusion “is added to paragraph B.1 Exclusions of the Standard

=6l=
Case 6:20-cv-01174-ACC-EJK Document 21 Filed 09/24/20 Page 7 of 8 PagelD 454

Property Form and the Special Property Coverage Form” which was similarly not provided to the
Court. Without the corresponding forms which are modified by the exclusions, this Court will not
make a decision on the merits of the plain language of the Policy to determine whether Plaintiff's
losses were covered. Additionally, it is not clear that the plain language of the policy
unambiguously and necessarily excludes Plaintiff's losses. The virus exclusion states that Sentinel
will not pay for loss or damage caused directly or indirectly by the presence, growth, proliferation,
spread, or any activity of “fungi, wet rot, dry rot, bacteria or virus.” (/d.). Denying coverage for
losses stemming from COVID-19, however, does not logically align with the grouping of the virus
exclusion with other pollutants such that the Policy necessarily anticipated and intended to deny
coverage for these kinds of business losses.

In arguing that the plain language of the Policy excludes coverage for Plaintiff's losses,
Sentinel cites a number of cases which uphold similar virus exclusions. The cases, however, are
nonbinding and distinguishable. In arguing that Florida courts routinely enforce policy provisions
excluding coverage for viruses, Sentinel cites a case in which a policyholder sought coverage when
a third-party asserted a claim against him for the transmission of a sexually transmitted virus. See
Clarke v. State Farm Florida Ins., 123 So. 3d 583, 584 (Fla. 4th DCA 2012). In arguing that the
Court should give the virus exclusion a straightforward application to exclude coverage for losses
caused by COVID-19, Sentinel cites cases dealing with pollution exclusions and sewage backups,
damage caused by mold, and claims resulting from illness or disease, all of which fell under policy
exclusions, (Doc. 6 at 11-12). Importantly, none of the cases dealt with the unique circumstances
of the effect COVID-19 has had on our society—a distinction this Court considers significant.
Thus, without any binding case law on the issue of the effects of COVID-19 on insurance contracts
virus exclusions, this Court finds that Plaintiff has stated a plausible claim at this juncture. Plaintiff

alleged the existence of the insurance contract, losses which may be covered under the insurance

eT
Case 6:20-cv-01174-ACC-EJK Document 21 Filed 09/24/20 Page 8 of 8 PagelD 455

contract, and Sentinel’s failure to pay for the losses. These allegations, when read in the light most
favorable to Plaintiff, are facially plausible. See Twombly, 550 U.S. at 555 (holding that a
complaint “attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual
allegations”).

Based on the foregoing, it is ordered as follows:

1, Defendant’s Motion to Dismiss (Doc. 6) will be DENIED.

2. Defendant IS ORDERED TO FILE an Answer to the Complaint within fourteen
days of the date of this Order.

DONE and ORDERED in Chambers, in Orlando, Florida on September 24, 2020.

ANNE Cc. CONWAY
United States District Judge 7

(~~

Copies furnished to:

Counsel of Record
